Citation Nr: 1328294	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-50 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for bilateral hearing 
loss, bilateral tinnitus, thyroid cancer, and posttraumatic 
stress disorder (PTSD).  The Veteran's notice of 
disagreement was received in June 2009.  An interim, June 
2009 rating decision granted service connection for major 
depressive disorder, anxiety disorder NOS, with PTSD and 
generalized anxiety disorder features (claimed as PTSD and 
depression); as that constituted a full grant of the benefit 
sought for the service connection claim for PTSD, that issue 
is longer before the Board for appellate consideration.  A 
statement of the case was issued for the matters of 
bilateral hearing loss and tinnitus, and thyroid cancer.  In 
December 2009 the Veteran perfected an appeal only as to the 
issue of bilateral hearing loss.  Since an appeal for 
bilateral tinnitus and thyroid cancer has not been 
perfected, those matters are not, at this time, before the 
Board for appellate consideration. 

The Board notes that it has reviewed both the Veteran's 
physical claims file and "Virtual VA" (VA's electronic data 
storage system) to ensure that the complete record is 
considered.  At present, there are no additional documents 
pertinent to this appeal in Virtual VA.


FINDINGS OF FACT

1.  A right ear hearing loss disability was not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor is right ear hearing loss disability 
otherwise causally related to the Veteran's active duty 
service; right ear sensorineural hearing loss was not 
manifested in the first postservice year.

2.  A left ear hearing loss disability was not manifested 
during the Veteran's active duty service or for many years 
thereafter; nor is left ear hearing loss disability 
otherwise causally related to the Veteran's active duty 
service; left ear sensorineural hearing loss was not 
manifested in the first postservice year.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Duty to Notify

The record shows that in January 2008 and October 2008 
letters the Veteran was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  He was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the Veteran in January and October 
2008 addressing the claim for service connection for hearing 
loss, which was prior to the December 2008 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection.  Further, the January and 
October 2008 letters provided notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  In sum, the 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulations.  
The record in this case includes the Veteran's service pre-
induction examination and the examination prior to 
discharge, service personnel records, VA treatment records, 
and a VA examination report.  The Veteran's Virtual VA 
(electronic records) file has been reviewed and the medical 
records contained therein are not pertinent to the matter 
currently on appeal.  Accordingly, the Board concludes that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  For the foregoing reasons, the Board concludes 
that VA's duties to the claimant have been fulfilled with 
respect to the issue on appeal.

Legal Criteria, Factual Background and Analysis

The issue before the Board involves a claim of entitlement 
to service connection for bilateral hearing loss.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3). 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385. 

The Board notes that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal 
to his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court: 

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure 
to disease or injury in service that would adversely affect 
the auditory system and post- service test results meeting 
the criteria of 38 C.F.R. § 3.385 . . . . For example, if 
the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from 
a brief of the VA Secretary). 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may 
weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  A Veteran is 
competent to report symptoms that he experiences at any time 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, 
or fails to show, as to this claim. 

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends is as a result of 
exposure from aircraft engine noise, which occurred on a 
daily basis while he was stationed at an airbase in Vietnam.  
He further contends that he was exposed to noise from 
gunfire during basic training and during advanced individual 
training (AIT).  

His DD 214 documents that he served in the U.S. Army and 
that his military occupational specialty (MOS) in service 
was decontamination specialist.  Service personnel records 
show he also had duties as a chemical equipment repairman; 
and during his tour in Vietnam (September 1968 to August 
1969) he served as an assistant postal clerk, assistant 
window clerk and as a postal supervisor.  



During the Veteran's September 1966 pre-induction physical 
examination, his ears were clinically evaluated as normal.  
The audiological evaluation showed puretone thresholds, in 
decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
X
0 (5)
LEFT
-5 (10)
-5 (5)
0 (10)
X
30 (35)

[The figures in parentheses represent conversions of the 
American Standards Association (ASA) units to the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI) units and are provided for data 
comparison purposes.]  In an associated report of medical 
history, the Veteran denied that he had or had previously 
experienced hearing loss, ear trouble of any sort, or worn 
hearing aids.

During the Veteran's August 1969 service separation physical 
examination, his ears were evaluated as clinically normal.  
He was also afforded an audiological evaluation, which 
showed puretone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
X
10
LEFT
25
10
10
X
30

In an associated report of medical history, the Veteran 
denied that he had or had previously experienced hearing 
loss, ear trouble of any sort, or worn hearing aids.

The earliest postservice treatment reports of record are 
dated in October 2005 and they are void of any complaints, 
treatment or diagnosis of hearing impairment.  In a February 
2008 audiology consult report, the Veteran was seen for an 
evaluation for his hearing; he had been referred to 
audiology by his primary care physician.  He reported a 
gradual decrease in his hearing over many years.  He stated 
that he had been exposed to noise in the military (served in 
a support group in Vietnam for one year) and post-military 
while working in the mining industry.  He denied a history 
of ear infections/surgeries and any family history of 
hearing loss.  Testing revealed a bilateral sensory hearing 
loss with mild to profound impairment beginning at .25 kilo 
hertz.  Tympanograms were within normal limits bilaterally 
and word recognition test scores were good.  

On April 2008 VA audiology examination, the Veteran reported 
that his MOS was in chemical warfare.  He reported that he 
spent one year in Vietnam with the 448th APU.  He stated that 
he worked in a service company at three separate bases; an 
airbase in Quin Hon, and two transportation compounds.  He 
reported spending five to six months at the airbase and was 
exposed to aircraft engine noise on a daily basis while 
unloading cargo planes.  He stated that he was transferred 
to the transportation compound where he was exposed to noise 
from heavy equipment and large diesel trucks as they were 
being moved about the base.  He also reported military noise 
exposure from weapons fire during basic training and AIT.  
After service, he mowed lawns for a few years then went into 
the contracting business for 30 years until he retired in 
2003.  He denied any recreational noise exposure.  His first 
hearing test was in January 2008.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
60
70
LEFT
20
15
25
65
90

Speech audiometry revealed speech recognition ability was 68 
percent in the both ears.  The diagnosis was sensorineural 
type hearing loss beginning at 3000 Hertz in both ears.  
After reviewing the Veteran's claims file, the examiner 
opined that the Veteran's hearing loss is less likely as not 
(less than 50/50 probability) caused by or a result of noise 
exposure while in the military.  By rationale the examiner 
noted that the Veteran's 1966 pre-induction physical showed 
that the left ear demonstrated a mild 30-decibel hearing 
loss at 4000 Hertz with normal hearing documented at all 
other test frequencies in both ears.  The 1969 separation 
examination was unchanged.  The left ear continued to 
demonstrate a mild 30-decibel hearing loss at 4000 Hertz 
with normal hearing shown at all other test frequencies in 
both ears.  This indicates that the Veteran's hearing was 
not damaged during military enlistment.  Based on the 
evidence, the examiner opined that the Veteran's current 
bilateral hearing loss was less likely as not caused by or 
the result of military noise exposure.  

The foregoing evidence reveals the Veteran has a current 
disability of bilateral hearing loss.  However, the 
preponderance of the evidence is against a finding that 
there is a nexus to service.  The record includes a medical 
opinion against such a nexus.  The examiner reviewed the 
inservice audiological test results and acknowledged the 30-
decibel reading at 4000 Hertz in the left ear shown on both 
the August 1967 pre-induction examination and the August 
1969 separation examination.  However, the examiner found no 
basis for finding a worsening of hearing acuity during 
service to suggest a link between the hearing loss 
disability which developed years after service and any 
acoustic trauma during service.  See Hensley.  The 
examiner's opinion is consistent with a comparison of the 
two inservice audiological examination reports which show 
only minor differences (some slightly higher and some 
slightly lower) in the threshold readings at the pertinent 
Hertz levels.  The Board finds that the opinion is fully 
adequate and was rendered with consideration of the guidance 
set forth in Hensley.  

The separation examination report also shows that the 
Veteran himself did not complain of hearing loss at that 
time; in fact, on his separation medical history report, he 
indicated that he had not had or at that time had hearing 
loss.  This suggests to the Board that the Veteran did not 
in fact believe he suffered from a hearing impairment at 
that time as it is reasonable to expect that he would have 
reported such to military medical personnel during his 
separation examination.  After all, the express purpose of 
the exit examination was to document any ongoing service-
related problems.  The Veteran's failure to report pertinent 
complaints at the time of discharge examination diminishes 
the credibility of his current assertions (made many years 
after the fact in the course of seeking monetary benefit).  

Thus, the Veteran's assertions of continuity since service 
are found to be not credible evidence of such in light of 
the negative separation medical examination and history 
reports.  Therefore, the Board finds that service connection 
for bilateral hearing loss on the basis that it became 
manifest in service and persisted since is not warranted.  
As there is no competent evidence that sensorineural hearing 
loss was manifested in the first postservice year, there is 
also no basis for considering (and applying) 38 U.S.C.A. § 
1112 chronic disease presumptions (for sensorineural hearing 
loss as an organic disease of the nervous system).  

The Board acknowledges the Veteran's December 2009 statement 
(on VA Form 9) that his time on the airfield in Vietnam and 
other areas had to some degree caused his hearing loss.  The 
Board further observes that the alleged in-service noise 
exposure took place several decades prior to the earliest 
time that the Veteran ever sought evaluation for the claimed 
hearing problems.  The Board notes that the Veteran's 
earliest postservice hearing evaluation was in February 2008 
when he was referred by his primary care physician for a 
hearing test that revealed a bilateral sensory hearing loss 
with mild to profound impairment beginning at .25 kilo 
hertz.  That was approximately 39 years following active 
duty service.  The Board emphasizes the multi-year gap 
between discharge from active duty service (1969) and 
initial contemporaneous documentation of reported symptoms 
related to bilateral hearing loss in 2008.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where Veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  Moreover, on 2008 VA examination the 
Veteran reported postservice noise exposure when he mowed 
lawns for a few years and worked in the contracting business 
for 30 years.  

After thorough review of the evidence currently of record, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss.  Consequently, the benefit-of-the-
doubt rule does not apply, and service connection for 
bilateral hearing loss is not warranted.  38 U.S.C.A. § 
5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


